DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 4/7/2021. Claims 1-20 are pending in this application. Claims 11-20 are withdrawn.
	Claims 1-10 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo (US 2017/0077183).
	Re claims 1-4 & 6, Ikedo teaches, Fig. 5, [0055-0058], an apparatus, comprising: 
that experiences catalyzation by heat generated from operation of a semiconductor device positioned adjacent to the apparatus,
the dielectric membrane (243) includes at least one material selected from a group consisting of a dielectric film and a metal oxide dielectric, wherein the dielectric membrane is aluminum oxide [0058],
wherein the amorphous semiconductor resistor layer (244) includes at least one member selected from a second group consisting of amorphous silicon [0056], amorphous germanium, amorphous silicon-germanium, phosphorus, arsenic, antimony, boron, gallium, and indium, 
wherein the electrically conductive metal layer (241, 242) includes at least one other member selected from a third group consisting of copper, aluminum, gold, silver, antimony, indium, nickel, cobalt, titanium, zinc, iron, platinum, tin, palladium, tungsten, molybdenum, niobium, zirconium, hafnium, tantalum, ruthenium, yttrium, and lanthanum (Ag, Cu, Ti) [0056]. 

    PNG
    media_image1.png
    427
    700
    media_image1.png
    Greyscale

Ikedo does not explicitly teach the dielectric membrane facilities the metal induced layer exchange that experiences catalyzation by heat generated from operation of a semiconductor device positioned adjacent to the apparatus. 
Ikedo does teach similar material of the dielectric membrane (e.g. Al2O3) & similar structure of apparatus (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Ikedo to obtain the dielectric membrane facilitating the metal induced layer exchange that experiences catalyzation by heat generated from operation of a semiconductor device positioned adjacent to the apparatus, because of the similar teaching materials and structure, without undue experimentation, one of ordinary skill in the art would achieve an apparatus with desired function(s) as claimed. 
Re claims 9 & 10, Ikedo teaches, Fig. 5, [0056], an electrical contact (245) positioned directly on a first side of the amorphous semiconductor resistor layer (244), wherein the first side of the amorphous semiconductor resistor layer (244) is opposite a .
3.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo in view of Park et al. (US 2010/0059756). 
	The teachings of Ikedo have been discussed above. 	
	Re claims 5 & 7, Ikedo does not tach the amorphous semiconductor resistor layer comprises amorphous silicon-germanium and aluminum & the electrically conductive metal layer is aluminum. 
	Park teaches silicon-germanium and aluminum [0034]. 
	As taught by Park, one of ordinary skill in the art would utilize the above teaching materials as materials of the amorphous semiconductor resistor layer and conductive metal layer as claimed, because t has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park in combination Ikedo due to above reason. 
4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo in view of Hu et al. (US 2013/0048985). 
	The teachings of Ikedo have been discussed above. 	
Re claim 8, Ikedo does not explicitly teach the heat creates an annealing temperature greater than or equal to 40 degrees Celsius and less than or equal to 250 degrees Celsius. 
Hu teaches “the thermal annealing includes using a temperature in a range of up to 300 degree C” [0010]. 
 	As taught by Hu, one of ordinary skill in the art would utilize the above teaching temperature range to obtain an annealing temperature greater than or equal to 40 degrees Celsius and less than or equal to 250 degrees Celsius, because temperature range is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited range through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hu in combination Ikedo due to above reason. 
Response to Arguments
5.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/14/21